EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robb Edmonds on 06/15/2022.

The application has been amended as follows: 

In claim 11, line 1, DELETE “Use of” and INSERT --- A prepolymer, foam, insulation material, coating, lacquer, elastomer, adhesive, sealant and/or composition material comprising ---.
In claim 11, line 2-3, DELETE “as prepolymers, foams, insulation materials, coatings, lacquers, elastomers, adhesives, sealants and/or composition materials”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and being examined.

Response to Amendment
The previous rejection of Claims 4, 8, 9, 10, and 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over JP 03-250046 A to Ito et al. (hereinafter Ito) in further view of US 4,261,922 A to Kem. (hereinafter Kem) is/are withdrawn in light of the Applicant’s amendments.

	
Allowable Subject Matter
Claims 1-11, are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is JP 03-250046 A to Ito et al. (hereinafter Ito). Ito teaches a composition comprising 85-99.98 wt% of formula I, 0.01-15 wt% of formula II, and 0.01-15 wt% of formula III, (See abstract), 
    PNG
    media_image1.png
    374
    445
    media_image1.png
    Greyscale
, wherein X1 is 
    PNG
    media_image2.png
    91
    257
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    29
    61
    media_image3.png
    Greyscale
, p=0, m+n is 5-100, and A is a 2-4C alkylene (See abstract). Ito further teaches examples of the above is obtained from reacting an alkylene oxide to a bisphenol, wherein the preferred bisphenol is bisphenol F (page 3) and the A of AO is preferably ethylene and propylene groups (page 3). An example of the composition is bisphenol A ethylene oxide, and bisphenol A propylene oxide (page 3). 
Ito does not teach the weight ratio of 20:80 to 80:20 of the ethoxylated bisphenol F and propoxylated bisphenol F.
Ito also does not each the process of alkoxylation cited in claim 9.

The second closest prior art is US 4,261,922 A to Kem. (hereinafter Kem). Kem teaches a hydroxyalkylphenyl ether compounds prepared from reaction of cyclic organic carbonate compounds and phenols (See abstract, col 1, ln 40-43). Kem further teaches the alkoxylation reaction occurs by mixing bisphenol A with ethylene carbonate and potassium iodide and heated (col 4, ln 5-24) and reacted to temperature of 100-210 deg C (col 3, ln 8-10), and the reaction is stirred until the CO2 is subsided (col 3, ln 64-65), wherein the product is distilled and purified (col 3, ln 1-2, and col 4, ln 5-24), and Kem further teaches that the above process can be performed in batch process reaction (i.e. each component added one at a time), (col 3, ln 38-41). Kem also teaches that the above alkoxylation process gives improved high yields with good selectivity. (col 1, ln 40-43). 
Kem does not teach combing the components in (I) and (II) to provide a binary mixture having a I:II weight ratio of 20:80 to 80:20 of the ethoxylated bisphenol F and propoxylated bisphenol F.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766       


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766